Citation Nr: 0732109	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  05-04 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral pes planus.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The appellant served on active duty from July 3, 2001, to 
July 17, 2001, and had additional Air National Guard service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana, that denied the appellant's 
claim for service connection for bilateral pes planus.  The 
appellant disagreed with this decision in February 2004.  She 
perfected a timely appeal in February 2005.  

In June 2006 and March 2007, Board remanded the appellant's 
claim to the RO via the Appeals Management Center (AMC) in 
Washington, D.C., for additional development.


FINDING OF FACT

The appellant's bilateral pes planus (flat feet) preexisted 
service and such disability 
was not aggravated therein. 


CONCLUSION OF LAW

The appellant's pre-existing bilateral pes planus was not 
aggravated by active service.  38 U.S.C.A. §§ 101(24), 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.6, 3.7, 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim. 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in June 2002.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence, and Pelegrini v. Principi, 
18 Vet. App. 112 (2004), generally requesting the claimant to 
provide evidence in his or her possession that pertains to 
the claims.  In a statement received later that same month, 
the appellant indicated that she was not aware of any source 
of evidence relevant to the claim other than that which the 
VA will attempt to obtain and/or which has already been 
identified. 

The RO provided the appellant with additional notice, 
including the Dingess requirements in July 2006.  Although 
notice of those requirements was after the February 2003 RO 
decision that is the subject of the current appeal, the 
claimant has had the opportunity to submit additional 
argument and evidence, and to participate meaningfully in the 
adjudication process.  In an August 2006 response, the 
appellant indicated that she had no other information or 
evidence to give VA to substantiate her claim.  The claim for 
service connection for bilateral pes planus was subsequently 
readjudicated in December 2006 and June 2007 supplemental 
statements of the case.  The appellant has not alleged any 
prejudice as a result of the untimely notification of the 
Dingess requirements, nor has any been shown.  As the claim 
of service connection for bilateral pes planus is denied 
herein, no new disability rating or effective date for award 
of benefits will be assigned.  Accordingly, any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see 
also Dingess, supra.  

VA has attempted to obtain the appellant's service medical 
records.  In August 2002, the National Personnel Records 
Center in St. Louis, Missouri (NPRC), notified VA that the 
appellant's service medical records were not file at that 
facility.  In August 2002 and October 2002, the RO sent a 
letter to the veteran's Air National Guard unit requesting 
her service medical records; there is no record of any 
response to this letter.  In cases where the appellant's 
service medical records (or other pertinent records, for that 
matter) are unavailable through no fault of the claimant, 
there is a heightened obligation to assist the claimant in 
the development of his or her case.  O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).  VA must also provide an explanation to 
the appellant regarding VA's inability to obtain his or her 
service medical records.  Dixon v. Derwinski, 3 Vet. App. 261 
(1992). 

VA also has assisted the appellant in obtaining evidence, 
afforded the appellant physical examinations, and obtained 
medical opinions as to the etiology and severity of 
disabilities.  All known and available records relevant to 
the issues on appeal have been obtained and associated with 
the appellant's claims file; the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

Service Connection for Bilateral Pes Planus

The appellant contends that she incurred bilateral pes planus 
during her 14 days of active duty in the Air National Guard 
in July 2001.  Specifically, she contends that she 
experienced severe foot pain during basic training and that 
wearing the wrong sized boots during basic training worsened 
her bilateral pes planus.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  
Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training (ACDUTRA) or for injury 
incurred or aggravated while performing inactive duty 
training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131.  

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1112, 1132; 38 
C.F.R. § 3.304.

For veterans who served during a period of war or after 
December 31, 1946, clear and unmistakable evidence (obvious 
or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

Temporary or intermittent flare-ups of symptoms of a 
preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292 
(1991). 

A review of the appellant's available service medical records 
indicates that, at her Air National Guard enlistment physical 
examination in December 2000, she denied any history of foot 
trouble.  Mild asymptomatic pes planus was noted on clinical 
evaluation.  On a July 2001 record, the appellant denied any 
significant medical history since the December 2000 
examination. 

In the report of a January 2003 VA examination, the examiner 
noted the appellant had been in the Air Force from February 
2001 to July 2002.  The appellant complained of pain in her 
right foot arch that was 8/10 on a pain scale and pain in her 
left foot arch that was 5/10 on a pain scale after standing 
for 15 minutes.  During active duty, the veteran reported 
having pain in her arches, right more than left, and was told 
by an in-service podiatrist that her feet were abnormal.  She 
further reported that she had not received any treatment for 
flatfeet during her brief period of active duty but received 
a waiver for light duty.  She also reported being discharged 
for erroneous enlistment.  Following physical examination, 
the impressions included a bunionette of the right fifth ray, 
a soft corn on the fourth web space secondary to a medially 
rotated fifth toe, and a complicated forefoot varus (i.e. 
severe pes planovalgus bilaterally).  The examiner stated 
that the appellant had a severe pes planovalgus bilaterally 
with a history of functional instability and problems and 
complaints concerning her feet in active service.  He opined 
that active service had aggravated the veteran's bilateral 
flat feet.  

The Board noted the examiner's mis-statement about the 
appellant's dates of service and remanded the claim in June 
2006 for another examination and opinion, to include 
consideration of the accurate length of the appellant's 
service.  

On VA examination in April 2007, the appellant complained of 
minimal pain in her feet that flared up to 8/10 in intensity 
after standing for more than 1 hour.  The veteran reported 
that, during basic training, she fell and twisted her right 
foot.  Following an in-service evaluation, she was found to 
have flat feet and an irritation of her feet due to her 
boots.  She denied missing any work or experiencing any 
incapacitating episodes in the past 12 months due to her 
flatfeet.  She walked with a normal gait, had no limp, and 
used no assistive devices.  Following physical examination, 
the diagnosis was bilateral pes planus and the VA examiner 
opined that it was not likely that the veteran's pes planus 
was aggravated during her 14-day period of active duty. 

In this case, the appellant's service enlistment medical 
examination report contains a clear diagnosis of pes planus.  
Thus, the Board finds that the presumption of sound condition 
at service entrance does not attach in this case.  See Crowe 
v. Brown, 7 Vet. App. 238 (1994); see also Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004).

In cases such as this, where a preexisting disorder is noted 
upon entry into service, the veteran cannot bring a claim for 
service connection for that disorder, but may bring a claim 
for service-connected aggravation of that disorder.  In such 
cases, the burden falls on the veteran to establish 
aggravation under 38 U.S.C.A. § 1153.  See Jensen v. Brown, 
19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of 
aggravation under section 1153 arises, however, the burden 
shifts to the government to show a lack of aggravation by 
establishing that the increase in disability is due to the 
natural progress of the disease.  Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004).

On the basis of all the evidence of record pertaining to the 
manifestations of the appellant's pes planus prior to and 
subsequent to service, the Board concludes that the evidence 
of record does not show that the underlying disorder 
increased in severity during active service.  38 U.S.C.A. 
1153; 38 C.F.R. 3.306.  Under these circumstances, the 
presumption of aggravation is not for application.  See 
Beverly v. Brown, 9 Vet. App. 402 (1996). 

The veteran was not in sound condition at her entry in to 
active duty, as mild pes planus was noted on her enlistment 
physical examination, and there was no worsening (or 
aggravation) of her pre-existing bilateral pes planus during 
her 14 days of active duty.  She has conceded that she 
received no treatment for pes planus while she was on active 
duty.  The evidence shows that there was mild pes planus on 
service entrance with no medical history of foot trouble; no 
satisfactory evidence of symptoms in service; mild flat feet 
on VA examinations in January 2003 and April 2007; and a 
determinative VA examiner's opinion in April 2007 that it is 
not likely that the veteran's bilateral pes planus was 
aggravated during her 14 days of active duty.

While the Board acknowledges that there is medical evidence 
that both supports and weighs against the appellant's claim, 
a careful review of the two different VA examiner's opinions 
in January 2003 and April 2007 shows that the April 2007 
opinion is more probative.  The January 2003 examination 
report included the examiner's notation of a 17-month period 
of service and the Board specifically remanded the case to 
obtain another opinion based on a consideration of the 
appellant's accurate length of service.  By contrast, after 
reviewing the appellant's claims file and after conducting a 
comprehensive physical examination of the veteran, the VA 
examiner conclusively determined in April 2007 that it was 
not likely that the appellant's bilateral pes planus was 
aggravated during her 14-day period of active service.

The appellant's repeated lay statements that she experienced 
bilateral pes planus in service, combined with her opinion 
that this condition has become more severe as a result of 
being on active duty, are not as probative as the medical and 
lay evidence contemporaneous to service.  Pes planus is the 
type of condition that lends itself to observation by a 
layperson, and statements concerning continuity of 
symptomatology (pain) are competent because they relate to an 
observable condition.  See Falzone v. Brown, 8 Vet. App. 398 
(1995).  However, since the appellant is not a medical 
professional she is not competent to state that the 
underlying pathology of her bilateral pes planus was 
aggravated for VA purposes during her period of active 
service.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Thus, the Board is unable to assign probative value to her 
assertions in this regard.

Given the notation of the pre-existing pes planus, the 
appellant's self-report of lack of treatment during service 
and the probative medical evidence, specifically the April 
2007 VA examination, the Board finds that the preponderance 
of the evidence is against the claim of in-service permanent 
aggravation of the appellant's pes planus.  


ORDER

Entitlement to service connection for bilateral pes planus is 
denied.



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)





 Department of Veterans Affairs


